—Appeals from two judgments of the County Court of Chemung County (Buckley, J.), rendered May 11,1998, convicting defendant upon his pleas of guilty of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a weapon in the third degree.In satisfaction of two separate indictments, defendant pleaded guilty to the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a weapon in the third degree and was sentenced as a second felony offender in accordance with the plea agreement to concurrent prison terms of 7 to 14 years and 3V2 to 7 years, respectively. We reject defendant’s contention that the sentences imposed were harsh and excessive and should be reduced in the interest of justice. The" record reveals that County Court and the public defender received the presentence investigation report so there is no basis to conclude that it was *601not considered by the court in sentencing defendant. Given the presumption of regularity afforded to judicial proceedings (see, People v Nazario, 253 AD2d 726; People v Kalakowski, 120 AD2d 763, lv denied 68 NY2d 669) and the fact that defendant was sentenced in accordance with the plea agreement, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentences imposed in the interest of justice.Cardona, P. J., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that the judgments are affirmed.